DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to for intended use issues. Limitations which are connected only by the words “for” or “to” represent intended use within a claim. The examiner recommends using “configured for” or “in order to” for the limitation “intended to be” in line 2, as a means of resolving this issue.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1 recites the limitation "said magnet holder" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "said handle" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the limitation a “a rotating handle” in line 2 provides antecedent basis for the limitation “said handle” in line 3.
As to claim 1, applicant claimed mechanical rotation of said handle of less than 120° leads to a total rotation of an angle of said magnetic field, generated by said magnet at a measurement point, greater than 180°.  However, the series of steps wherein mechanical rotation of said handle of less than 120° leads to a total rotation of an angle of said magnetic field, generated by said magnet at a measurement point, greater than 180° are not defined.
Claim 6 recites the limitation "said handle" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the limitations “a rotating handle” or “a handle bar” in line 3 provides antecedent basis for the limitation “said handle” in line 4.
Claim 6 recites the limitation "said magnet holder" in line 15.  There is insufficient antecedent basis for this limitation in the claim.

Claim 14 recites the limitation "said magnet" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether the limitation a “permanent magnet” in line 3 provides antecedent basis for the limitation “said magnet” in line 9.
As to claim 14, applicant claimed a total rotation of an angle of said magnetic field, generated by said magnet at a measurement point during mechanical rotation of said handle is greater than 180°.  However, it is unclear how a total rotation of an angle of an angle of said magnetic field, generated by said magnet at a measurement point during mechanical rotation of said handle is greater than 180°.  

Claims 2 - 5 are rejected by virtue of their dependency on claim 1.
Claims 7 - 13 are rejected by virtue of their dependency on claim 6.

Allowable Subject Matter
Claims 1, 6 and 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Hino et al. (7,675,283) is cited for its disclosure of a relative position detection device for motor vehicle.
Pankratz et al. (10,864,962) is cited for its disclosure of an electronic throttle control assembly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263. The examiner can normally be reached M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REENA AURORA/         Primary Examiner, Art Unit 2858